Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 10/25/2021 has been entered.
Claim 22 is new.
Claims 11-19, and 21-22 are pending and under examination.
Priority
This US15/756,979 filed on 03/01/2018 which is a 371 of PCT/CN2016/098593
filed on 09/09/2016 claims foreign priority to PCTCN2015089349 filed on 09/10/2015
and PCTCN2016079859 filed on 04/21/2016. 
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
PCTCN2016079859 filed on 04/21/2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Currently amended claims now require an active method step of administering to a subject a therapeutically effective amount of specific drug selected from the list in base claim 11.  For example, base claim 11 recites administering Avastin to a subject.  
Application No PCTCN2016079859 filed on 04/21/2016 does not recite administering a therapeutically effective amount of Avastin, or any of the other drugs listed in claim 11, to a subject.
Application No. PCTCN2015089349 filed on 09/10/2015 does not recite administering a therapeutically effective amount of Avastin, or any of the other drugs listed in claim 11, to a subject.
Therefore, currently amended claims 11-19, and 21-22 receive priority to PCT/CN2016/098593 filed on 09/09/2016.
Response to Amendment
	
Any objections and rejections made in a previous office action and not repeated in this office action are withdrawn based on the Applicants’ Amendment to the Claims filed on 10/25/2021.  
The rejection of claims 11-19 and 21 under 35 U.S.C. 101 is withdrawn in view of the amendment to the claims which adds a specific administering step based on the diagnosis steps.
Objection to Claims
Claim 11 is objected to because of the following informalities:  
The term “Zatrap” should be spelled “Zaltrap”. 
The term “Tipiracil ydrochloride” should be spelled “hydrochloride”.  
The term “Methotrxate” should be spelled “Methotrexate”.  
The term “Araxane” should be spelled “Abraxane”.  
The term “Filotrif” may intend to be spelled “Gilotrif”.  
The term “Protrazza” may intend to be spelled “Portrazza”.
The term “Pemetrexed disoldium” should recite “Pemetrexed disodium”.
In addition, claim 11, recites the term “selected from” in lines 4 and 6.  Because the listings following this term are not written in the alternative, the term should be clarified to recite “selected from the group consisting of”.  
Also, for improved clarity, the term “in the sample” in claim 11, 2nd and 4th lines from end of the claim (page 4 of claims), should recite …in the subject sample….
Claim 19 is objected to because of the following informalities:  the term “have” should be changed to “has”. 
Appropriate correction is required.
Objection to Specification
The use of the terms Avastin, Camptosar, Cyramza, Eloxatin, Erbitux, Lonsurf, Stivarga, Vectibix, Wellcovorin, Xeloda, Zaltrap, Abritrexate, Blenoxane, Erbitux, Folex, Folex PFS, Hydrea, Keytruda, Methotrexate LPF, Mexate, Mexate-AQ, Taxotere, Abraxane, Afinitor, Alecensa, Alimta, Cyramza,  Filotrif, Gemzar, Iressa, Methotrexate-SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112 – new grounds necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Currently amended claims 11-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 11 is presently amended and now contains several trademark/trade names.  See the terms Avastin, Camptosar, Cyramza, Eloxatin, Erbitux, Lonsurf, Stivarga, Vectibix, Wellcovorin, Xeloda, Zaltrap, Abritrexate, Blenoxane, Erbitux, Folex, Folex PFS, Hydrea, Keytruda, Methotrexate LPF, Mexate, Mexate-AQ, Taxotere, Abraxane, Afinitor, Alecensa, Alimta, Cyramza,  Filotrif, Gemzar, Iressa, Methotrexate-AQ, Mustargen, Navelbine, Opdivo, Paraplat, Paraplatin, Protrazza, Tagrisso, Tarceva, Taxol, Xalkori, and Zykadia. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe drugs for treating cancer and, accordingly, the identification/description is indefinite.
Also, claim 11 is indefinite because the diagnosis step has presently deleted the step “determining a correlation between the expression levels of the set of signature genes in the sample and expression levels of the set of signature genes in the first sample” and added “determining that the subject as a cancer of the first cancer type based on the 
Also, claim 21 is indefinite for lacking sufficient antecedent basis for the term “the correlation” because claim 11 upon which claim 21 depends has presently deleted the term “a correlation”.
Claims 12-19, and 21-22 are indefinite because they depend upon claim 11 and are not remedial.   

Claim Rejections - 35 USC § 103 - new grounds necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 
Claims 11-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20100284915 A1 to Dai et al (published November 11, 2010),  in view of US 2014/0357660 to Mock et al (filed on December 4, 2014, now US Patent 9,670,549 issued June 6, 2017 with priority to 2014), in view of  US 2013/0296198 to Gordon & Bueno entitled “Diagnostic Tests Using Gene Expression Ratios” (published 11/7/2013, of record), Xu et al in "A Comparative Study of Gene-Expression Data of Basal Cell Carcinoma and Melanoma Reveals New Insights about the Two Cancers", (PLoS ONE, vol. 7, no. 1, 25 January 2012, page e30750; of record), Weinstein et al in “The Cancer Genome Atlas Pan-Cancer Analysis Project”, (Nature Genetics, October 2013, Volume 45, No. 10, pages 1113-1120; of record), and US2019/0100805 to Davicioni et al (with priority to US Application 14/020183 filed on 09/06/2013, of record). 
Presently amended claims are drawn to a method comprising: administering to a subject a therapeutically effective amount of a cancer-treating drug listed in base claim 11.  The subject has been diagnosed with a first cancer type, i.e., colon, rectal, head and neck, or lung.  The diagnosis is based on performing a method of determining pairwise differential gene expression patterns (DEGs) obtained from three different cancer samples and comparing this pairwise differential gene expression data with expression levels of a set of signature genes in the subject sample using a machine learning classifier.  
11, Dai et al disclose methods of treating cancer by administering specific cancer drugs to patients who have been diagnosed with cancer.  In reference claim 14, Dai et al discloses administering the chemotherapy drug methotrexate, paclitaxel, or carboplatin to a patient who has been diagnosed with a cancer.  Dai et al disclose the cancer type may be lung cancer.  See paragraph 0064 just below:
[0064] As used herein, chemotherapy in the context of a cancer patient refers to the treatment, preferably systemic, of the cancer patient with one or more anticancer drugs. Depending on the type and stage of the cancer, the chemotherapy can be adjuvant chemotherapy or primary chemotherapy. Adjuvant chemotherapy of a cancer patient refers to chemotherapy of a patient whose primary tumor has been surgically removed and who exhibits no evidence that cancer remains. Primary chemotherapy, also called neoadjuvant chemotherapy or induction chemotherapy, refers to chemotherapy prior to a definitive surgical and/or other local therapeutic (e.g. radiotherapeutic) procedure. Primary chemotherapy can be used either prior to surgery or radiation to reduce the tumor size or as the main treatment, e.g., for treating patients whose cancer is inoperable and/or has become metastatic. Primary chemotherapy is used in treating some patients with certain cancers, such as specific types of lymphomas, some small cell lung cancers, and locally advanced breast cancer. The appropriate dose and/or schedule of chemotherapy treatment of a cancer patient can be determined by a person skilled in the art. In preferred embodiments, the chemotherapy treatment is carried out according to standard medical practice for treating the particular cancer. Chemotherapy treatment of a patient can begin at any time after the initial diagnosis.
Dai et al disclose a method of diagnosing a patient with cancer by comparing differential gene expression data correlating to different cancer types. See para 0071 just below:
[0071] In another embodiment, the expression profile is a differential expression profile comprising differential measurements of a plurality of transcripts in a sample derived from the patient versus measurements of the plurality of transcripts in a reference sample, e.g., a cell sample of normal cells. Each differential measurement in the profile can be but is not limited to an arithmetic difference, a ratio, or a log(ratio). As an example, the 
Dai et al disclose it was known in the art to use a number between 10 and 100 biomarker genes to determine differential gene expression patterns in patient samples.  For example, in paragraph 9, Dai et al disclose that other researchers have reported that “[d]ifferential patterns of expression of 92 genes were found to correlate with docetaxel response”.  In paragraph 0004, Dai et al disclose that expression profiles of a 70-gene set were capable of making a cancer diagnosis.  In the instant reference claims, 15-19, Dai et al disclose selecting from differential gene expression set of at least 2 to 35 biomarker genes.  
[0186] A variety of methods can be employed for the diagnostic and prognostic evaluation of patients for their responsiveness to chemotherapy. In one embodiment, measurements of expression level of one or more of CR genes listed in Table 1, and/or abundance or activity level the encoded proteins are used. 
Further, Dai et al explicitly disclose using a machine learning classifier in their diagnosis methods.  Note that a support vector machine (SVM) classifier is a specific type of machine learning classifier as defined by instant claim 22. See ref claim 9 which recites: “wherein said step of determining one or more CR scores is carried out by a method comprising using a chemotherapy response classifier selected from the group consisting of an artificial neural network (ANN) classifier and a support vector machine (SVM) classifier, wherein 
	Dai et al disclose calculating pairwise correlation coefficients of different genes. (par 83, line 2).
In addition, regarding base claim 11, Mock et al disclose methods of treating cancer by administering specific cancer drugs to patients who have been diagnosed with cancer.  Mock et al disclose treating specific cancers based on diagnosing methods using comparison of gene expression profiles from cancer patient samples.  Mock et al disclose treating and diagnosing for lung cancer. (See para 0039, 0496, 0216, 0294, 0366).  For example, Mock et al recite in paragraph [0039]:
 FIGS. 32A-32BB show a series of charts illustrating the use of the identified genes in the Blue module gene expression signature for the prognosis of several different tumor types including squamous cell lung carcinoma (B-C), cutaneous melanoma (D-E), pleomorphic liposarcoma (F-G), colon adenoma (H-I), multiple myeloma (J-K), papillary renal cell carcinoma (L-M), melanoma (N-O), glioblastoma (P-Q), chronic lymphocytic leukemia (R-S), invasive breast carcinoma stroma (T-U), ovarian serous cystadenocarcinoma (V-W), invasive breast carcinoma (X-Y), glioblastoma (Z-AA), mantle cell lymphoma (BB). The genes analyzed are indicated on each chart, and were analyzed using ONCOMINE.TM. (Compendia Bioscience, Ann Arbor, Mich.). Chart A summarizes the unique expression of the analyzed gene signatures across several tumor types.
Mock et al disclose chemotherapy drugs for administering to patients having cancer are listed in paragraph 0293:
oxaliplatin, and BBR3464), busulfan, dacarbazine, mechlorethamine, procarbazine, temozolomide, thiotepa, and uramustine; antimetabolites, such as folic acid (for example, methotrexate, pemetrexed, and raltitrexed), purine (for example, cladribine, clofarabine, fludarabine, mercaptopurine, and tioguanine), pyrimidine (for example, capecitabine), cytarabine, fluorouracil, and gemcitabine; plant alkaloids, such as podophyllum (for example, etoposide, and teniposide), taxane (for example, docetaxel and paclitaxel), vinca (for example, vinblastine, vincristine, vindesine, and vinorelbine); cytotoxic/antineoplasm antibiotics, such as anthracycline family members (for example, daunorubicin, doxorubicin, epirubicin, idarubicin, mitoxantrone, and valrubicin), bleomycin, hydroxyurea, and mitomycin; topoisomerase inhibitors, such as topotecan and irinotecan; monoclonal antibodies, such as alemtuzumab, bevacizumab, cetuximab, gemtuzumab, rituximab, panitumumab, and trastuzumab; photosensitizers, such as aminolevulinic acid, methyl aminolevulinate, porfimer sodium, and verteporfin; and other agents, such as alitretinoin, altretamine, amsacrine, anagrelide, arsenic trioxide, asparaginase, bexarotene, bortezomib, celecoxib, denileukin diftitox, erlotinib, estramustine, gefitinib, hydroxycarbamide, imatinib, pentostatin, masoprocol, mitotane, pegaspargase, and tretinoin. Chemotherapeutic agents can be administered individually, or in combination. Selection and therapeutic dosages of such agents are known to those skilled in the art, and can be determined by a skilled clinician. 
Also, regarding the newly added limitation in base claim 11 regarding generating a machine learning classifier based on the set of signature genes”, Mock et al disclose using multiple types of machine learning classifiers, including a Support Vector Machine (See para 0362, lines 2 and 7) for determining that the patient has a specific type of cancer, 
[0362] Numerous models and strategies have been developed for predictive modeling using gene expression data. To present more advanced examples of developing predictors of sensitivity to the combination treatment we also generated models based on the Compound Covariate Predictor (CCP), Diagonal Linear Discriminant Analysis (DLDA), Nearest Neighbor Classifications (NNC), Nearest Centroid Classification (NCC), and Support Vector Machines (SVM) as implemented in the BRB-ArrayTools (linus.nci.nih.gov/BRB-ArrayTools.html by Dr. Richard Simon and BRB-ArrayTools Development Team). The prediction error was estimated by 0.632+ bootstrap method of re-sampling with default parameter of generating 100 random training sub-sets. Using permutation test (N=1000) we also evaluated the significance of the cross-validated misclassification rate (significance level alpha=0.05). Table 14 shows the percentage of the correct classification level and the permutation p-values for each method. Table 15 and 16 contains the algorithms and weighs or reference expression for the methods with the correct classification rate reaching at least 80% (linear predictors: CCP, DLDA, SVM and NCC classification). For Table 15, the prediction rule is defined by the inner sum of the weights (w.sub.i) and expression (x.sub.i) of the 37 genes in the classifier. The expression is the log ratios of combination treated vs. untreated samples. A sample is classified to the class Non-Sensitive if the sum is greater than the threshold; that is, .SIGMA..sub.iw.sub.ix.sub.i>threshold; The threshold for the Compound Covariate Predictor (CCP) is -129.615. The threshold for the Diagonal Linear Discriminant (DLDA) predictor is -86.875; and the threshold for the Support Vector Machine (SVN) predictor is -3.557. For Table 16, the centroid for the Non-sensitive/Sensitive class is a vector containing the means of expression in the 37 genes. 
However, neither of Dai et al or Mock et al explicitly teach performing the method step of generating a set of signature genes that comprise a first, second, and third pairwise DEG by comparing a first and second expression profile to make the first DEG, comparing a first and third expression profile to make the second DEG, and comparing the second and third expression profile to make the third DEG.
Gordon & Bueno disclose methods for diagnosing and treating cancer in a subject based on ratios of gene expression data from cell or tissue samples from a subject. See entire document, especially the abstract which recites:
The invention provides methods for diagnosing biological states or conditions based on ratios of gene expression data from cell or tissue samples, such as cancer cell or tissue samples. The invention also provides sets of genes that are expressed differentially in normal and cancer lung cells and tissues. These sets of genes can be used to discriminate between normal and malignant cells or tissues, and between classes of malignant cells or tissues. Accordingly, diagnostic assays for classification of tumors, prediction of tumor outcome, selecting and monitoring treatment regimens and monitoring tumor progression/regression also are provided. 
Gordon & Bueno disclose obtaining a first, second, and third gene expression profile of at least three different cancer types.  For example, Table 1 show a gene expression profile for lung nodule diagnostic genes”.  Table 2 discloses: Diagnostic accuracy of 3-ratio combinations in training subsets 3-ratio for Normal Lung, Lung adenocarcinoma, Lung squamous cell carcinoma, Small cell lung cancer and Pulmonary carcinoid.  Table 2 recites that “The 3 most accurate individual ratios identified in each training subset were combined and used to obtain a diagnostic call for samples contained within each subset”. Table 3 recites distribution of class predictions for test set samples. The value in each box is the number of primary tumors from the test set (n = 112) predicted with a given identity using the expression ratio-based model developed in the training set of samples. Cancers include lung adenocarcinoma, lung squamous cell carcinoma, small cell lung cancer, pulmonary 
[0013] According to another aspect of the invention, a method for determining prognosis or outcome of a lung cancer subject is provided. The method comprises determining the expression levels of a set of two or more genes disclosed in Table 1, 4, 5, 6, or 7 wherein the set comprises at least one upregulated gene that is expressed in greater amounts in a sample from a lung cancer subject having a good prognosis or outcome than in a sample from a lung cancer subject having a poor prognosis or outcome and at least one downregulated gene that is expressed in lesser amounts in the sample from the lung cancer subject having a good prognosis or outcome than in the sample from the lung cancer subject having a poor prognosis or outcome. The method also includes calculating at least one ratio (R) of the expression level of the at least one upregulated gene (A) to the expression level of the at least one downregulated gene (B), wherein the at least one ratio (R) is indicative of the prognosis or outcome of the lung cancer subject. 
Further, Gordon & Bueno disclose obtaining solid samples from surgical resection of lung cancer samples from patients, obtaining gene expression data from squamous cell lung carcinoma and lung adenocarcinoma and from other adenocarcinomas (para 0163-0166). Different expression profiles were compared pairwise to identify differentially expressed genes (DEGs). Tables 6 and 7 list each 44 genes overexpressed in lung ADCA compared to lung SCC and genes overexpressed in lung SCC compared to lung ADCA, respectively. These genes were used to build signatures with 3 pairs of gene ratios for diagnosis (e.g., Table 2 recites that “The 3 most accurate individual ratios identified in 
Regarding claim 12, Dai et al discloses a method of obtaining tumor samples from biopsies from cancer patients.  (See para 0075, lines 1-3).  Further, regarding claim 12, Gordon & Bueno discloses a method comprising obtaining solid samples from surgical resection of lung cancer samples from patients, obtaining gene expression data from squamous cell lung carcinoma and lung adenocarcinoma and from other adenocarcinomas (para 0163-0166).
Further, regarding claims 13-14, Gordon & Bueno discloses that the number of differentially expressed genes selected for the first, second, and third pairwise profiles can be the same and around 50.  Different expression profiles were compared pairwise to identify differentially expressed genes. Tables 6 and 7 list 44 genes overexpressed in lung ADCA compared to lung SCC and genes overexpressed in lung SCC compared to lung ADCA, respectively. These genes were used to build signatures with 3 pairs of gene ratios for diagnosis (e.g., Table 2 recites that “The 3 most accurate individual ratios identified in each training subset were combined and used to obtain a diagnostic call for samples contained within each subset”.).
Regarding claim 15, Gordon & Bueno discloses that the first gene expression profile or the second gene profile or the third gene profile may be obtained by microarray (para 0054, 0056, line 4).   It would have been prima facie obvious to use microarray 
Each of the references of Xu et al and the “Cancer Research Atlas” document disclose using several gene expression profiles of several different types of cancer.
Specifically, Xu et al discloses obtaining gene expression data for basal cell carcinoma and melanoma (obtained from tissue samples from these two skin cancers) and seven other cancer types (breast, colon, kidney, lung, pancreatic, prostate and stomach) from the NCBI GEO database (p. 8, left-hand col., par. 2), comparing of these expression data between different cancer types (Fig. 1, Fig. S5) and in particular pairwise comparing melanoma and BCG profiles for the identification of differentially expressed genes between these two skin cancer types (Table SI), generating a diagnostic signature for melanoma and BCG (Table S3). Ranking of the differentially expressed genes was conducted with the Mann-Whitney test (p. 8, left-hand col. par. 3).
Further, the “Cancer Research Atlas” document discloses that the Cancer Genome Atlas (TCGA) Research Network has profiled and analyzed large numbers of human tumors to discover molecular aberrations at the DNA, RNA, and protein anti epigenetic levels. The Pan-Cancer project assembles coherent, consistent TCGA data sets across 12 different tumor types and different platforms including the transcriptional platform.  In detail, data from 12 tumor types, leukemia, lung adenocarcinoma, lung 
One of ordinary skill in the art would have been motivated to perform a three-way gene expression profile of three different types of cancer in view of Xu et al and the “Cancer Research Atlas” document for the rationale of diagnosing different types of cancer in a subject.
It would have been prima facie obvious for one of ordinary skill in the art to perform a three-way gene expression profile of three different types of cancer in view of Xu et al because Xu et al discloses obtaining gene expression data for basal cell carcinoma and melanoma (obtained from tissue samples from these two skin cancers) and seven other cancer types (breast, colon, kidney, lung, pancreatic, prostate and stomach) from the NCBI GEO database (p. 8, left-hand col., par. 2) and in view of the “Cancer Research Atlas” document because the “Cancer Research Atlas” document uses data from 12 tumor types, leukemia, lung adenocarcinoma, lung squamous, kidney, bladder, endometrial, glioblastoma, head and neck, breast, ovarian, colon, and rectum has been compared, assembled and analyzed.
Regarding claim 16, the “Cancer Research Atlas” document discloses that the Cancer Genome Atlas (TCGA) Research Network has profiled and analyzed large numbers of human tumors to discover molecular aberrations at the DNA, RNA, and protein anti Cancer Research Atlas” document in the method of Gordon & Bueno for the rationale of diagnosing many different types of cancer.  It would have been an obvious choice because the Cancer Research Atlas was available to cancer researchers before the effective filing date of the presently claimed invention.  
Regarding claim 17, Xu et al disclose that the N genes most differentially expressed are selected by ranking using t-test, or Mann-Whitney test (e.g., Ranking of the differentially expressed genes was conducted with the Mann-Whitney test (p. 8, left-hand col. par. 3)).  It would have been prima facie obvious to one of ordinary skill in the cancer art to perform ranking of the differentially expressed genes of the method of Gordon & Bueno using the Mann-Whitney test of Xu et al because Gordon & Bueno disclose ranking was an important aspect of their DEG diagnosis method and Xu et al is also in field of determining differential gene expression of cancer is a subject.  One of ordinary skill in the art would have been motivated to use the Mann-Whitney test for the rationale of added accuracy.
claim 18, Gordon & Bueno discloses that a second or third cancer type includes lung adenocarcinoma and lung squamous cell carcinoma (Tables 6 and 7 list 44 genes overexpressed in lung ADCA compared to lung SCC and genes overexpressed in lung SCC compared to lung ADCA, respectively).
Regarding claim 19, Dai et al disclose in paragraph 0004, that expression profiles of a 70-gene set were capable of making a cancer diagnosis.  Further, regarding claim 19, Mock et al discloses using 37 genes using the SVM which meets the limitation of a set of signature genes having between 5 to 500 genes (e.g., see [0362] shown just above).  Further, regarding claim 19, Gordon & Bueno discloses that the signature genes have 6 to 4999 genes (Tables 6 and 7 list 44 genes).
Regarding claim 21, Davicioni et al disclose wherein the correlation is determined by using Pearson’s correlation coefficient.  It would have been prima facie obvious to one of ordinary skill in the cancer art to use Pearson's correlation coefficient because this is the statistics that measures the statistical relationship, or association, between two continuous variables. It is known by those of ordinary skill in the art in the art as one of the best methods of measuring the association between variables of interest because it is based on the method of covariance.  In statistics, the Pearson correlation coefficient, or the bivariate correlation, is a measure of linear correlation between two sets of data. It is the covariance of two variables, divided by the product of their standard deviations; thus it is essentially a normalised measurement of the covariance, such that the result always has a value between −1 and 1.  
Davicioni et al explicitly disclose administering a chemotherapeutic agent to a subject diagnosed with a particular type of cancer which has been diagnosed using differential gene expression analysis, specifically using a pair-wise analysis wherein the correlation is determined by using Pearson’s correlation coefficient (e.g., reference claims 51, 52, 66, and paragraphs 0009-0012).  It would have been prima facie obvious for one of ordinary skill in the art to treat a subject having a particular type of cancer with a drug including a chemotherapeutic agent for the rationale of treating the patient with a cancer.  One of ordinary skill in the art would have been motivated to use the Pearson’s correlation in the method of Gordon & Bueno for the rationale that Gordon & Bueno explicitly use three or more pair-wise comparisons and the Pearson correlation coefficient is particularly useful for determining pair-wise comparisons.
Regarding new claim 22, Dai et al explicitly disclose using a support vector machine (SVM) classifier. (See ref claim 9 which recites: wherein said step of determining one or more CR scores is carried out by a method comprising using a chemotherapy response classifier selected from the group consisting of an artificial neural network (ANN) classifier and a support vector machine (SVM) classifier, wherein said chemotherapy response classifier receives an input comprising a marker profile comprising said measurements of said one or more gene products and provides an output comprising said one or more CR scores.  Further, regarding new claim 22, Mock et al explicitly disclose using a support vector machine (SVM) classifier for predicting modeling using gene 
The level of skill in the art of comparing cancer biomarker data from cancer patient samples was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the Dai, Mock, and Gordon & Bueno references would have been motivated to  increase a two-gene signature set comparison to a three-gene signature set comparison for the rationale of increasing accuracy for making a significant prognosis/diagnosis of the cancer.  Regarding the number of pairwise comparisons for different cancer types and the number of genes assayed, resulting in the determination of sets of differentially expressed gene comparisons, it is considered that in view of the cited references one of ordinary skill in the art having the cited references before the effective filing date of  the presently claimed invention would have been motivated to assay any number of biomarkers, including 50 biomarkers, at one time given the teachings that microarray may assay 50 biomarkers at one time for the benefit of efficiency and accuracy.  Gordon & Bueno teach 44 gene markers which is interpreted to render obvious 50 gene markers.  Further, as per claim 11, it would have been prima facie obvious to compare three types of cancers as it is obvious to add a comparison set for the same rationale suggested in the cited references comparing two cancer types gene signatures specifically in view of Gordon & Bueno (e.g., Tables 6 and 7 list each 44 genes overexpressed in lung ADCA compared to lung SCC and genes overexpressed in lung SCC 
In view of the high skill level in the art it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to combine the elements of using differential gene expression patterns for different types of cancer correlated to the patient’s own sample to diagnose the patient with the type of cancer and then to administer a known chemotherapy drug for treating the cancer to the patient to arrive at the presently claimed invention.
Response to Arguments
The applicants’ response filed on 10/25/2021 has been fully considered insofar as it may pertain to this new grounds of rejection but is unpersuasive. 
The applicants’ argument that claim 11 is presently amended and is directed to a method of “treating a subject having a specific cancer type after the subject has been diagnosed having the specific cancer type based on the expression of a set of signature genes generated by compiling pairwise DEGs from three or more different cancer types” and further involves “selecting genes that are most differentially expressed between each pair of the three or more different cancer types and then combining the selected genes to generate a set of signature genes” is unpersuasive.  Diagnosing different cancer types by determining and comparing differential gene expression patterns of a patient sample In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
No claims allowed.
Relevant prior art which is not being applied in the present rejection but which may be applied in future rejections if applicable:
Lin et al US2007/0031876 (published 02/08/2007, of record); 
Baker et al US2005/0048542 (published March 3, 2005, of record); and
US Patent 8,252,538 (issued August 28, 2012 to Croce et al, of record).  The ‘538 Patent teaches methods and compositions for diagnosing, prognosis, and treatment of 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658